Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 31st, 2020 has been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng (US 2016/0054483).
Regarding claim 1, Feng discloses a mobile terminal with a camera ([0197], “Applications for fluid lenses include their use in one or more types of camera, such as cameras in cell phones”), the mobile terminal comprising:
a liquid lens ([0152], “a fluid lens control signal parameter, such as voltage, and the vertical axis 1804 represents an optical property of the fluid lens, such as optical power”) of which a diopter is adjusted based on an applied voltage to adjust a focal length of the camera;
a storage configured to store a focal length based on applied voltages at two or more reference temperatures and a valid voltage range corresponding to a valid focal length range at the two or more reference temperatures ([0152], “one can measure the same fluid lens at different temperatures. Then the appropriate operating point can be determined at the various temperatures”, examiner interprets this to mean that the focal length and appropriate voltage based on the temperature is stored in the module);
a temperature sensor configured to measure a temperature ([0184], “the apparatus additionally comprises a temperature sensor with a feed back (or feed forward) control circuit, to provide correction to the fluid lens operating signal as the temperature of the fluid lens (or of its environment) is observed to change”); and
a controller configured to perform compensation on the valid voltage range based on the temperature measured by the temperature sensor ([0184], “the apparatus additionally comprises a temperature sensor with a feed back (or feed forward) control circuit, to provide correction to the fluid lens operating signal as the temperature of the fluid lens (or of its environment) is observed to change”),
wherein the controller is configured to:
perform shift-compensation on the valid voltage range when the measured temperature is greater than or equal to a first threshold temperature, a shift amount corresponding to the shift-compensation being a value obtained by applying an interpolation to a shift amount at the two or more reference temperatures ([0152], “Then the appropriate operating point can be determined at the various temperatures. Other operating points may be determined by … interpolation”); and
perform extension-compensation on the valid voltage range when the measured temperature is less than the first threshold temperature ([0152], “Then the appropriate operating point can be determined at the various temperatures. Other operating points may be determined by … extrapolation”).
Regarding claim 13, Feng discloses a method of controlling a mobile terminal ([0197], “Applications for fluid lenses include their use in one or more types of camera, such as cameras in cell phones”), the method comprising:
measuring a temperature ([0152], “one can measure the same fluid lens at different temperatures. Then the appropriate operating point can be determined at the various temperatures”, examiner interprets this to mean that the focal length and appropriate voltage based on the temperature is stored in the module);
performing shift-compensation on a valid voltage range when the measured temperature is greater than or equal to a first threshold temperature and performing extension-compensation on a valid voltage range when the measured temperature is less than the first threshold temperature ([0152], “Then the appropriate operating point can be determined at the various temperatures. Other operating points may be determined by either extrapolation or interpolation, by suitable curve fitting relationships, or by deducing a representation of the behavior in the form of an equation”); and
performing autofocusing based on the compensated valid voltage range ([0152], “one can measure the same fluid lens at different temperatures. Then the appropriate operating point can be determined at the various temperatures”, examiner interprets this to mean that the focal length and appropriate voltage are changed based on the temperature).
Regarding claim 14, Feng further discloses wherein a shift amount of the shift-compensation is a value obtained by applying an interpolation to a valid voltage range shift amount at two or more reference temperatures ([0152], “Then the appropriate operating point can be determined at the various temperatures. Other operating points may be determined by … interpolation”), and
the extension-compensation is performed based on a valid voltage range for the first threshold temperature shift-compensated by applying the interpolation when the measured temperature is less than the first threshold temperature ([0152], “Then the appropriate operating point can be determined at the various temperatures. Other operating points may be determined by … interpolation”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 2016/0054483) in view of Tsuboi (US 2001/0017985). 
Regarding claim 2, Feng discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the interpolation applied to the shift amount at the two or more reference temperatures is a linear interpolation.
However Tsuboi, in the same field of endeavor because both teach a liquid lens, teaches wherein the interpolation applied to the shift amount at the two or more reference temperatures is a linear interpolation ([0167], “as that shown in FIG. 19, in which a voltage can be determined from a selected focal length and a temperature may be stored in the CPU and may be used to determine the above-mentioned correction amounts”, the data shown in Fig. 19 demonstrates a linear interpolation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the mobile terminal with a camera of Feng with the wherein the interpolation applied to the shift amount at the two or more reference temperatures is a linear interpolation as taught by Tsuboi, for the purpose increasing stability of the lens operation. 
Regarding claim 3, Feng discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the controller is configured to perform the extension-compensation based on a valid voltage range for the first threshold temperature shift-compensated through the interpolation when the measured temperature is less than the first threshold temperature.
However Tsuboi, in the same field of endeavor because both teach a liquid lens, teaches wherein the controller is configured to perform the extension-compensation based on a valid voltage range for the first threshold temperature shift-compensated through the interpolation when the measured temperature is less than the first threshold temperature ([0167], “as that shown in FIG. 19, in which a voltage can be determined from a selected focal length and a temperature may be stored in the CPU and may be used to determine the above-mentioned correction amounts”, the data shown in Fig. 19 demonstrates extension-compensation of the voltage values as the temperature decreases for the various focal lengths).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the mobile terminal with a camera of Feng with the wherein the controller is configured to perform the extension-compensation based on a valid voltage range for the first threshold temperature shift-compensated through the interpolation when the measured temperature is less than the first threshold temperature as taught by Tsuboi, for the purpose increasing stability of the lens operation. 
Regarding claim 4, Feng discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the first threshold temperature is about 15 degrees Celsius (°C).
However Tsuboi, in the same field of endeavor because both teach a liquid lens, teaches wherein the first threshold temperature is about 15 degrees Celsius (°C), (based on Fig. 19, examiner interprets 10 degrees Celsius to be the first threshold temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the mobile terminal with a camera of Feng with the wherein the first threshold temperature is about 15 degrees Celsius (°C) as taught by Tsuboi, for the purpose increasing stability of the lens operation. 
Regarding claim 5, Feng discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein a ratio of the valid voltage range after the extension-compensation to the valid voltage range before the extension-compensation is about 1.4.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the ratio of the valid voltage range after the extension-compensation to the valid voltage range before the extension-compensation to be about 1.4, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range (MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to increase the ratio of the valid voltage range after the extension-compensation to the valid voltage range before the extension-compensation to 1.4 for the purpose of improving the range of operation. 
Regarding claim 6, modified Feng teaches as is set forth in claim 5 rejection above but does not specifically disclose wherein the valid voltage range before the extension-compensation includes an autofocus (AF) moving margin.
However Tsuboi, in the same field of endeavor because both teach a liquid lens, teaches wherein the valid voltage range before the extension-compensation includes an autofocus (AF) moving margin ([0167], “as that shown in FIG. 19, in which a voltage can be determined from a selected focal length and a temperature may be stored in the CPU and may be used to determine the above-mentioned correction amounts”, examiner interprets this to mean autofocus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the mobile terminal with a camera of Feng in view of Tsuboi with the wherein the valid voltage range before the extension-compensation includes an autofocus (AF) moving margin as taught by Tsuboi, for the purpose increasing stability of the lens operation. 
Regarding claim 7, Feng discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the camera further comprises a solid lens, and wherein a focal length based on applied voltages at two or more reference temperatures and a valid voltage range corresponding to a valid focal length range at the two or more reference temperatures are values measured based on the camera including the solid lens and the liquid lens.
However Tsuboi, in the same field of endeavor because both teach a liquid lens, teaches wherein the camera further comprises a solid lens (Fig. 15, 1141, 1142), and wherein a focal length based on applied voltages at two or more reference temperatures and a valid voltage range corresponding to a valid focal length range at the two or more reference temperatures are values measured based on the camera including the solid lens and the liquid lens (Fig. 17, [0037], “FIG. 17 is another flowchart of operation in the application of the optical device shown in FIG. 15”, therefore the focal length based on applied voltages for a temperature range is based on the solid lens and the liquid lens combined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the mobile terminal with a camera of Feng with the wherein the camera further comprises a solid lens, and wherein a focal length based on applied voltages at two or more reference temperatures and a valid voltage range corresponding to a valid focal length range at the two or more reference temperatures are values measured based on the camera including the solid lens and the liquid lens as taught by Tsuboi, for the purpose increasing stability of the lens operation. 
Regarding claim 8, Feng discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the camera further comprises a solid lens, the controller is configured to further perform shift-compensation on the valid voltage range when the measured temperature is less than the first threshold temperature, and a shift amount corresponding to the shift-compensation is a value obtained by applying an interpolation to a shift amount at the two or more reference temperatures based on the solid lens.
However Tsuboi, in the same field of endeavor because both teach a liquid lens, teaches wherein the camera further comprises a solid lens (Fig. 15, 1141, 1142), the controller is configured to further perform shift-compensation on the valid voltage range when the measured temperature is less than the first threshold temperature ([0167], “as that shown in FIG. 19, in which a voltage can be determined from a selected focal length and a temperature may be stored in the CPU and may be used to determine the above-mentioned correction amounts”, the data shown in Fig. 19 demonstrates shift-compensation), and a shift amount corresponding to the shift-compensation is a value obtained by applying an interpolation to a shift amount at the two or more reference temperatures based on the solid lens (Fig. 17, [0037], “FIG. 17 is another flowchart of operation in the application of the optical device shown in FIG. 15”, therefore the focal length based on applied voltages for a temperature range is based on the solid lens and the liquid lens combined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the mobile terminal with a camera of Feng with the wherein the camera further comprises a solid lens, the controller is configured to further perform shift-compensation on the valid voltage range when the measured temperature is less than the first threshold temperature, and a shift amount corresponding to the shift-compensation is a value obtained by applying an interpolation to a shift amount at the two or more reference temperatures based on the solid lens as taught by Tsuboi, for the purpose increasing stability of the lens operation. 

Claims 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 2016/0054483) in view of Kawashima (US 2011/0200314).
Regarding claim 9, Feng discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the controller is configured to increase a frame skip value when the measured temperature is less than a second threshold temperature.
However Kawashima, in the same field of endeavor because both teach a liquid lens, teaches wherein the controller is configured to increase a frame skip value (Fig. 4, examiner interprets the wait time of the y-axis to correspond to the frame skip value, as the temperature decreases, the wait time increases) when the measured temperature is less than a second threshold temperature (examiner interprets 0°C to be a second threshold temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the mobile terminal with a camera of Feng with the wherein the controller is configured to increase a frame skip value when the measured temperature is less than a second threshold temperature as taught by Kawashima, for the purpose increasing stability of the lens operation ([0018]). 
Regarding claim 10, modified Feng teaches as is set forth in claim 9 rejection above but does not specifically disclose wherein the second threshold temperature is about 0°C.
However Kawashima, in the same field of endeavor because both teach a liquid lens, teaches wherein the second threshold temperature is about 0°C (Fig. 4, examiner interprets 0°C to be a second threshold temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the mobile terminal with a camera of Feng with the wherein the second threshold temperature is about 0°C as taught by Kawashima, for the purpose increasing stability of the lens operation ([0018]). 
Regarding claim 11, modified Feng teaches as is set forth in claim 9 rejection above but does not specifically disclose wherein an AF frame interval is about 33 milliseconds (ms), the increased frame skip value is 2, and a temperature measurement interval of the temperature sensor is between one second and five seconds, inclusive.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have an AF frame interval of about 33 milliseconds (ms), an increased frame skip value of 2, and a temperature measurement interval of the temperature sensor between one second and five seconds, inclusive, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range (MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention wherein an AF frame interval is about 33 milliseconds (ms), the increased frame skip value is 2, and a temperature measurement interval of the temperature sensor is between one second and five seconds, inclusive for the purpose of increasing the efficiency of operation. 
Regarding claim 12, modified Feng teaches as is set forth in claim 9 rejection above but does not specifically disclose wherein the controller comprises: a mobile terminal controller used for driving the mobile terminal; and a camera controller used for driving the camera, and the increasing of the frame skip value is performed by the mobile terminal controller.
However Kawashima, in the same field of endeavor because both teach a liquid lens, teaches wherein the controller comprises: a mobile terminal controller used for driving the mobile terminal (Fig. 1, 20, examiner interprets the controller 20 to mobile terminal controller); and a camera controller used for driving the camera, and the increasing of the frame skip value is performed by the mobile terminal controller ([0018], “The temperature sensor 204 is connected with the control circuitry (not shown) to cause the temperature to be accounted for in determining how long after application of the proper voltage to the liquid lens the system should wait before capturing the image”, examiner interprets the control circuitry to be the camera controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the wherein the controller comprises: a mobile terminal controller used for driving the mobile terminal; and a camera controller used for driving the camera, and the increasing of the frame skip value is performed by the mobile terminal controller as taught by Kawashima, for the purpose increasing stability of the lens operation ([0018]). 
Regarding claim 15, Feng discloses as is set forth in claim 13 rejection above but does not specifically disclose further comprising: increasing a frame skip value when the measured temperature is less than a second threshold temperature, wherein the second threshold temperature is less than the first threshold temperature.
However Kawashima, in the same field of endeavor because both teach a liquid lens, teaches further comprising: increasing a frame skip value when the measured temperature is less than a second threshold temperature (Fig. 4, examiner interprets the wait time of the y-axis to correspond to the frame skip value, as the temperature decreases, the wait time increases), wherein the second threshold temperature is less than the first threshold temperature (examiner interprets 0°C to be a second threshold temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the further comprising: increasing a frame skip value when the measured temperature is less than a second threshold temperature, wherein the second threshold temperature is less than the first threshold temperature as taught by Kawashima, for the purpose increasing stability of the lens operation ([0018]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        15 November 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872